In re Lanphier, Stephen; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Calcasieu, 14th Judicial District Court Div. A, No. 20155-03; to the Court of Appeal, Third Circuit.
The application is transferred to the 3rd Circuit, Court of Appeal with instructions to the judge(s) to act on relator’s writ application as relator shows by a confirmation letter from the Court of Appeal that the application was submitted on or about October 20, 2011. The Court of Appeal is ordered to provide this Court with a copy *879of its judgment. A copy of the application is attached.